Citation Nr: 1042902	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus type 
II.

2.  Entitlement to service connection for an eye disorder, to 
include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

In August 2007, the Veteran testified at a personal hearing in 
Washington, DC, over which the undersigned Acting Veterans Law 
Judge presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

In a September 2008 decision, the Board denied the claims on 
appeal.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in May 2010, the Court, in pertinent 
part, vacated the Board's decision and remanded the aforestated 
issues to the Board for further adjudication.  The case is now 
returned before the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for hypertension and a 
right eye disorder, to include as secondary to service-connected 
diabetes mellitus type II.

In the May 2010 Memorandum Decision, the Court indicated the 
Board erred by relying on a VA examination report that discussed 
only direct causation as to the issue of service connection for 
hypertension; and by relying on a VA examination report which 
failed to provide an opinion as to whether the Veteran's 
cataracts were related to his diabetes mellitus as to the issue 
of service connection for an eye disorder.

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

As to the issue of service connection for hypertension, a June 
2004 VA examination report, in pertinent part, indicates that the 
Veteran's hypertension was more likely related to excessive 
alcohol consumption.  The examiner added that the diabetes 
mellitus had been well-controlled on oral medications, of more 
recent onset, and not likely to be the etiology of the 
hypertension.

A July 2006 VA examination report contains a diagnosis of 
diabetes mellitus type II and a separate diagnosis of 
hypertension.  The examiner commented that the onset of 
hypertension was simultaneous with the onset of diabetes, and it 
was not felt to be related nor has it shown any progression since 
the onset of diabetes which was well-controlled.

While the foregoing VA examination reports commented on whether 
the hypertension was etiologically related to the diabetes 
mellitus, the reports did not opine as to whether the service-
connected diabetes mellitus aggravates the hypertension beyond 
the natural progression of the disability.  In light of the 
foregoing, the Board finds that another opinion should be 
obtained to address whether any current hypertension was either 
caused or aggravated by the Veteran's service-connected diabetes 
mellitus.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to the issue of service connection for an eye disorder, a June 
2004 VA examination report shows that while the Veteran was 
diagnosed with diabetes mellitus, type II, the examiner indicated 
that there was no evidence of diabetic retinopathy. 

VA outpatient treatment records in June 2004, October 2004, 
December 2005, and July 2006 indicate that the Veteran did not 
have diabetic retinopathy.  VA outpatient treatment records dated 
in November 2004 and March 2005 indicate a history of "DM2 X one 
year s retinopathy," and a diagnosis of diabetes mellitus 
without retinopathy.

Following the November 2004 and March 2005 conflicting VA 
outpatient records, a July 2006 VA examination report indicates 
that the Veteran had diabetes without any evidence of diabetic 
retinopathy.  The examiner went on to note that he did have mild 
hypertensive retinopathy in each eye.  The record also indicates 
that the Veteran had cataracts in both eyes.  

During his August 2007 hearing, the Veteran testified that he had 
undergone cataract surgery on both eyes.  He added that he had 
been told that his cataracts were related to his diabetes 
mellitus.  While the aforestated VA examination reports concluded 
that the Veteran did not have diabetic retinopathy, an opinion 
has not been provided as to whether the Veteran's cataracts, or 
any other diagnosed eye disorder, were either caused or 
aggravated by the service-connected diabetes mellitus.  In light 
of the foregoing, the Board finds that another opinion should be 
obtained to address whether any current eye disorder, to include 
cataracts, were either caused or aggravated by the service-
connected diabetes mellitus.  As noted above, when medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination. See 
Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213.

Finally, the Board notes that an inquiry conducted by the RO in 
February 2005 revealed that there was no record of the Veteran 
having filed for Social Security Administration disability 
benefits.  However, during his August 2007 hearing and in 
correspondence dated in September 2007 it was suggested that the 
Veteran was receiving Social Security Administration disability 
benefits.

While it is unclear from the evidence of record whether the 
Veteran receives Social Security Disability benefits, under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
See Diorio v. Nicholson, 20 Vet. App. 193, 199- 200 (2006).  
Thus, on remand, the RO/AMC should contact the Social Security 
Administration and/or other appropriate Federal agency and 
request a complete copy of any and all adjudications and the 
records underlying the adjudications for Social Security 
Disability benefits. If no such records exist, information to 
that effect should be included in the claims file.

Although not dispositive as to an issue that must be resolved by 
VA, any relevant findings made by the Social Security 
Administration are evidence which must be considered.  See White 
v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the adjudications 
for Social Security Administration disability 
benefits.  All efforts to obtain these 
records should be fully documented in the 
claims file.  If no such records exist, 
evidence should be included in the claims 
file indicating as such.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

2.   The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
asserted hypertension.  The claims file and a 
copy of this Remand should be made available 
to and reviewed by the examiner in 
conjunction with conducting the examination 
of the Veteran.  All testing deemed necessary 
by the examiner should be undertaken.

The examiner should identify all pathology 
found to be present.  Based upon examination 
of the Veteran and review of his pertinent 
medical history, the examiner is requested to 
offer an opinion with supporting analysis as 
to whether it is at least as likely as not 
(at least a 50 percent or more likelihood) 
that any currently diagnosed hypertension was 
either caused or aggravated by the service-
connected diabetes mellitus.  

If the service-connected diabetes mellitus 
aggravates (i.e., permanently worsens) the 
hypertension, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation.  In doing 
so, the examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his asserted eye 
disorder.  The claims file and a copy of this 
Remand should be made available to and 
reviewed by the examiner in conjunction with 
conducting the examination of the Veteran.  
All testing deemed necessary by the examiner 
should be undertaken.

The examiner should identify all pathology 
found to be present.  Based upon examination 
of the Veteran and review of his pertinent 
medical history, the examiner is requested to 
offer an opinion with supporting analysis as 
to whether it is at least as likely as not 
(at least a 50 percent or more likelihood) 
that any currently diagnosed eye disorder, to 
include cataracts, was either caused or 
aggravated by the service-connected diabetes 
mellitus.   

If the service-connected diabetes mellitus 
aggravates (i.e., permanently worsens) the 
eye disorder, to include cataracts, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation.  In doing so, the examiner 
should acknowledge the Veteran's report of a 
continuity of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.  Specific attention is directed 
to the requested examination reports.  The 
RO/AMC shall ensure that the medical reports 
are complete and in full compliance with the 
above directives.  If any report is deficient 
in any manner or fail to provide the specific 
opinion requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2010); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, and an 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


